This being a proceeding in rem, it is impossible for me to conceive of the court having acquired jurisdiction of the subject-matter of this action until something in the nature of a complaint was filed as the statute in terms requires. The publication of a summons where no action was pending could have no purpose, could bind no one and was therefore a nullity. I recognize the danger in now overruling cases which have long been relied upon, but the rule which they announce is, in my judgment, so wholly unsound as to call for their overruling in the interest of justice and orderly procedure. I therefore dissent.
BEALS, J., concurs with TOLMAN, J. *Page 625